El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El peticionario, dueño de solares en la Barriada Gandul de Santurce, ocupados con edificaciones pertenecientes a terceras personas, tiene dichos solares cedidos en arrendamiento a los inquilinos desde fecha anterior al 1ro. de octubre de 1942 y así inscritos en la primera agencia reguladora de alquileres que lo fue la Oficina de Administración de Precios. A una solicitud de aumento de rentas por el dueño de solares peticionario, la Administración, luego de considerar alternativas para regirse por el Art. 6(g) (2) o el Art. 6 (i) de la Ley de Alquileres Razonables (17 L.P.R.A. secs. 186(g) (2) y 186(i),(1) optó *817por esta última. Su decisión fue confirmada en recurso de revisión por el Tribunal Superior y de esta actuación se re-curre ante nos en certiorari.
La decisión administrativa, al supeditar el uso y disfrute de su propiedad por el peticionario a unos valores prevalecien-tes para el 1ro. de octubre de 1942 plantea la endeblez cons-titucional de este método de congelación de rentas con abs-tracción de los cambios económicos y especialmente los índices de costo operados en 34 años.
En el año 1946 cuando se aprobó la Ley de Alquileres Razonables (Ley Núm. 464 de 25 de abril de 1946, Leyes de ese año, pág. 1,327 y ss.) bajo una exposición de motivos que puso en relieve la concentración de una gran parte de las tierras en manos de corporaciones y una minoría de grandes terratenientes, bajo nivel de salarios e ingresos, especulación en el arrendamiento de viviendas y solares que imponía alqui-leres injustos, irrazonables y abusivos y “miles de familias pobres [que] enclavan sus viviendas en solares ajenos, por los cuales cobran sus dueños actualmente [1946] alquileres opre-sivos”, se dispuso por la Asamblea Legislativa la aplicación del control de rentas a “solares en que radican viviendas per-tenecientes a otras personas” (Art. 4(c)), pero desde esa temprana fecha estos solares fueron objeto de regulación especial en el estatuto estableciéndose para ellos una excepción *818que los saca del rasero de estabilización al nivel que prevalecía el 1ro. de octubre de 1942 (Art. 8) conocido como “alquiler básico”. Consideró el legislador que la situación de emergencia que se propuso enfrentar y remediar haciendo uso de su poder de reglamentación “y en cumplimiento de su obligación de velar por el bienestar, la salud y la seguridad del pueblo”, toleraba un tratamiento especial para estos solares para los que desde un principio creó un régimen de excepción.
La Ley de Alquileres Razonables, Ley Núm. 464 de 25 de abril de 1946, confirió autoridad al Administrador de Precios para aumentar la renta o alquiler de solares con edificaciones ajenas hasta un máximo equivalente al 12% del valor de tasación de dichos solares, independientemente de si estaban o no arrendados antes del 1ro. de octubre de 1942.
El Art. 6, en su texto original del año 1946, disponía que excepto en la forma que más adelante proveía, no podría cobrarse un alquiler mayor del que se pagaba el 1ro. de octu-bre de 1942. Entre las excepciones que dicho artículo autori-zaba están comprendidas las siguientes dos: (1) Se le confe-rían poderes al Administrador para fijar el alquiler razonable en todos los casos en que a su juicio el alquiler prevaleciente al 1ro de octubre de 1942, o el que se hubiera fijado después de esa fecha, fuese excesivo, irrazonable u opresivo. (2) La segunda excepción autorizada por el citado Art. 6 que quería-mos señalar está expresada en los siguientes términos:
“En caso de que procediere la determinación del alquiler razonable de un solar en el que estuviera enclavada una vivienda o una edificación destinada a negocios, o propósitos comerciales o industriales, y dicha vivienda o edificación perteneciera a distinto dueño, el alquiler razonable del solar arrendado no podrá exceder del doce (12) por ciento del valor de tasación del mismo, según la clasificación de las propiedades que a ese efecto haga el Admi-nistrador.” Art. 6, párr. 10, Ley 464 de 1946, Leyes de ese año, págs. 1887-39. (Bastardillas nuestras.)
*819Como puede verse, las disposiciones citadas leídas en con-junto — como es necesario leer la ley — autorizaban al Adminis-trador a aumentar y a reducir, según fuese el caso, el alquiler establecido antes o después del año 1942 si el mismo resultaba excesivo, irrazonable u opresivo. En el caso de un solar con edificación ajena autorizaba a aumentarlo hasta un 12% del valor de tasación del solar. Si bien puede argumentarse que el término “excesivo” incluye solamente alquileres demasiado altos, los términos “irrazonable u opresivo” incluyen tanto alquileres excesivamente altos como excesivamente bajos. Coel v. Policlínica Arzuaga, 100 D.P.R. 445, 450 (1972).
Debe observarse también que la disposición relativa a sola-res con edificación ajena no tenía limitación alguna en cuanto a la fecha de su aplicación, por lo que cubría a todo solar arrendado antes o después del 1942. En cuanto a viviendas construidas o alquiladas después del año 1942, el Art. 6 pro-veía para que el alquiler se fijase a base de alquileres simila-res a los que prevalecían en dicho año.
La regulación especial de la renta de solares con edifica-ciones pertenecientes a distinto dueño sufre una interrupción, de la que más tarde ha de reponerse, cuando en 1947 por Ley Núm. 37 de 22 de julio de ese año, Sesión Extraordinaria, pág. 141, (2) se eliminó la facultad del Administrador para establecer un alquiler hasta un 12% de la tasación del solar, disponiéndose en cambio que los solares se regirían por las normas relativas a edificaciones. En el año 1964 el citado Art. 6 fue objeto de varias enmiendas mediante la Ley Núm. 67 de 19 de junio de dicho año. Una de dichas enmiendas in-cluye en su texto a los solares sin edificaciones y autoriza a *820fijarles un alquiler máximo equivalente al 8% del valor de tasación de los mismos. Inexplicablemente se omitió en dicho nuevo Art. 6 lo relativo a solares con edificaciones ajenas.
Mediante la Ley Núm. 98 de 26 de junio de 1965 se sub-sanó esa omisión. Al Art. 6 (g) relativo a solares sin edifica-ciones se le añadió un segundo párrafo relativo a solares con edificaciones ajenas. Mediante dicho segundo párrafo, Art. 6(g) (2), se restableció la facultad que en el año 1946 se le había conferido al Administrador para fijar alquileres de solares con edificación ajena hasta un máximo equivalente al 12% del valor de tasación. Leyes (1965), pág. 257.
De manera que en lo relativo a solares arrendados antes del 1ro de octubre de 1942 se restableció el valor de tasación como elemento básico en una de las excepciones que el Art. 6 autoriza para fijar un alquiler mayor que el que se pagaba el 1ro. de octubre de 1942.
El propio texto de la ley, según este ha ido evolucionando, demuestra que el Art. 6(g) (2) se aplica a todo solar con edificación ajena, independientemente de la fecha en que se alquiló por primera vez. Dice textualmente el Art. 6 (g), inci-sos (1) y (2):
“(1) El alquiler máximo de un solar en el cual no hay edi-ficaciones enclavadas, se determinará tomando por base el valor de tasación del solar para fines contributivos, elevado al 100%; entendiéndose que en ningún caso dicho alquiler máximo compu-tado por una anualidad, excederá del ocho (8) por ciento de dicho valor de tasación.
(2) El alquiler máximo de un solar en el cual hay edificacio-nes enclavadas pertenecientes a dueño distinto al del solar, se determinará tomando como base el valor de tasación del solar para fines contributivos elevado al 100%; entendiéndose que en ningún caso dicho alquiler máximo computado por una anuali-dad, excederá del doce (12) por ciento de dicho valor de tasación; disponiéndose, que no se podrá aumentar el alquiler máximo de un solar que haya sido declarado de utilidad pública por alguna ley en vigor.”
*821Que tal fue la intención legislativa surge también del In-forme de la Comisión de Gobierno de la Cámara de Represen-tantes, mediante el cual se recomendaron favorablemente las enmiendas del año 1965. En lo pertinente dicho Informe expresa:
“Art. 6g. — Esta disposición establece el procedimiento para determinar la renta máxima a solares en los cuales no hay edifi-caciones enclavadas. La enmienda sometida añade el párrafo (2) el cual establece él procedimiento que debe usarse para determi-nar la renta máxima a solares en que hay edificaciones enclava-das pertenecientes a dueños distintos al de los solares.” 19 Diario de Sesiones 1721. (Bastardillas nuestras.)
Ni en el citado Informe ni el nuevo inciso (2) se distinguió entre solares arrendados antes o después del 1ro. de octubre de 1942. Para abundar en cuanto a la intención legislativa, nótese que la Legislatura, mediante la citada Ley Núm. 98 de 1965, añadió dos oraciones al Art. 6(d), relativo a propie-dades alquiladas después del 1ro. de octubre de 1942, para aclarar en forma explícita que dicho inciso (d) no aplicaría a solares con edificación ajena. Estos se regirían por la norma uniforme establecida en el Art. 6 (g) (2) de la Ley. Sobre este extremo el propio Informe de la Comisión de Gobierno se expresa como sigue:
“Artículo 6d. — La intención de esta disposición fue establecer el procedimiento a seguirse en la fijación de alquileres máximos para propiedades de alquiler construidas antes del 1ro. de octubre de 1942, que no estaban arrendadas en esa fecha y que pertene-cían al mismo dueño del solar. La enmienda propuesta aclara la disposición indicando que la misma no se aplica a solares de propietario distinto al de la estructura de modo que existe uni-formidad en el criterio a utilizarse en la fijación de la renta a dicho solar con uno de los criterios seguidos en la fijación de la renta del solar cuando el solar y la estructura son del mismo dueño. Se concede el 12% anual de tasación para fines contri-butivos elevana al 100%.” 19 Diario de Sesiones 1721. (Bastar-dillas nuestras.)
*822Aparece por tanto, en nuestra primera pieza legislativa sobre control de arrendamientos urbanos, la figura del 12% del valor de tasación como medida de alquiler razonable, en perfecta coexistencia con los altos propósitos de terminar con la especulación y “amparar convenientemente los derechos de los inquilinos” (Exposición de Motivos), y en lo que resalta como de mayor relevancia al caso de autos, ese límite del 12 % no impresionó al legislador como opresivo o abusivo en la realidad económica del Puerto Rico de entonces. Si ese fue el criterio de razonabilidad adoptado al momento mismo de aprobación de este estatuto de protección social, no debe pre-ocupamos su impacto al aplicarlo hoy siguiendo el mandato del mismo Art. 6 (g) (2) (17 L.P.R.A. see. 186 (g) (2)) que al mantener la excepción original para solares con edificaciones pertenecientes a dueño distinto ordena que su alquiler má-ximo “se determinará tomando como base el valor de tasación del solar para fines contributivos elevado al 100%; entendién-dose que en ningún caso dicho alquiler máximo computado por una anualidad, excederá del doce (12) por ciento de dicho valor de tasación.” (3)
Adicionalmente confirma el legislador la regulación especial de estos solares en el inciso (d) del referido Art. 6 (17 L.P.R.A. see. 186 (d)) en que se dispone el método de fijación de renta “sobre la base de los alquileres prevalecientes en el momento de la determinación, para propiedades de alquiler si-milares y localizadas en zonas comparables que estaban arren-dadas el 1ro de octubre de 1942”, advirtiendo la Ley de inme-diato : “Esta disposición no se aplica a solares cuando la edifi-cación pertenece a propietario distinto al del solar. En este *823caso se determinará la renta del solar según la disposición del inciso (g) (2) siguiente.” (Enfasis suplido.) Surge diáfana la intención legislativa de proteger a los inquilinos con casas en solares ajenos del canon mayor resultante de la actualización del alquiler tomando como base propiedades similares o com-parables, que con el extraordinario incremento en el valor de la tierra en los últimos años fácilmente sobrepasaría la renta con un tope de 12% del valor de tasación, factor que se ha mantenido bajo. En este extremo la Ley, aún reiterando su protección al inquilino, la reconcilia con el derecho de propie-dad del dueño del solar concediendo a éste el aumento discre-cional que determine la agencia reguladora dentro del factor variable progresivo que es el 12 % del valor de tasación.
El historial legislativo excluye toda conclusión de que el Art. 6(g) (2) cubre solamente solares arrendados después del 1ro. de octubre de 1942. Dicha disposición es la regla uniforme para fijar el alquiler máximo de solares con edificación ajena, sin limitación en cuanto a si fueron arrendados antes o después del 1ro. de octubre de 1942. Como dijimos, la enmienda de 1965 al Art. 6(d) tuvo el propósito de mantener la excepción estatutaria para solares edificados pertenecientes a dueño distinto al de la estructura, ordenando la regulación de su renta a tenor del inciso (g) (2). Ley Núm. 98 de 26 de junio de 1965, págs. 256-7.
Frente a la realidad de la evolución y vastos cambios en la economía de Puerto Rico del año 1942 a esta parte, el principio de igual protección de las leyes no tolera que los dueños de unos solares tengan el beneficio de cánones hasta un máximo del 12% del valor de tasación y que otros no, dependiendo de que unos arrendaron sus solares antes del 1942 y otros después, especialmente si esa distinción tiende a crear una clase o grupo de arrendatarios privilegiados.
Debe equilibrarse el preeminente interés social en proteger a una clase desvalida con el derecho del propietario a percibir *824un canon razonable, sin que se incurra en privación que vulnere el debido proceso de ley, Art. II, Sec. 7, Constitución del Estado Libre Asociado; cf. Agulló v. ASERCO, 104 D.P.R. 244 (1975). Véanse, además, Latoni v. Corte Municipal, 67 D.P.R. 140, 151-152 (1947); Baar y Keating, The Last Stand of Economic Substantive Due Process — The Housing Emergency Requirement for Rent Control, 7 The Urban Lawyer 447 (1975); Hsia, The ABC’s of MBR: How to Spell Trouble in Landlord/Tenant Relations (Up Against the Crumbling Walls), 10 Columbia Journal of Law and Social Problems 113 (1974).
El alquiler máximo de estos solares en la Barriada Gandul ha de fijarse, por ministerio de ley, a tenor del Art. 6 (g) (2) de la Ley de Alquileres. Esa es la única solución consistente con la protección del inquilino, la deseable uniformidad en dis-posiciones regulatorias y la reglamentación sin llegar al dis-crimen o clasificación arbitraria con grave erosión del derecho de propiedad que garantiza la Constitución. Revocada.
El Juez Presidente Señor Trías Monge disintió con opinión en la cual concurre el Juez Asociado Señor Torres Rigual. El Juez Asociado Señor Martín no intervino.


 Art. 6(g) (2)

“El alquiler máximo de un solar en el cual hay edificaciones enclava-das pertenecientes a dueño distinto al del solar, se determinará tomando como base el valor de tasación del solar para fines contributivos elevado al 100%; entendiéndose que en ningún caso dicho alquiler máximo compu-tado por una anualidad, excederá del doce (12) por ciento de dicho valor de tasación; disponiéndose, que no se podrá aumentar el alquiler máximo de un solar que haya sido declarado de utilidad pública por alguna ley en vigor.”

*817
Art. 6 (i)

“El Administrador tendrá poderes para decretar aumentos o rebajas en el alquiler básico o en el alquiler fijado en aquellos casos en que a juicio suyo así se justifique, por razón de mejoras capitales, adición de espacio, aumento o reducción de mobiliario, equipo o accesorios, aumento o reducción en los servicios suministrados o en el costo de éstos, deterioro de la propiedad de alquiler o aumento en las contribuciones; disponiéndose que el Administrador no autorizará aumentos en los alquileres máximos por razón de mejoras capitales, adición de espacio, aumentos en servicios, equipos, muebles y accesorios, a menos que los mismos hubieren sido reque-ridos por propio inquilino, o a menos que el aumento en dichos servicios, equipos, muebles, accesorios, mejoras capitales o adición de espacio ocu-rriese mientras la propiedad se encontraba vacante.”


Esta enmienda de 1947 al Art. 6 de la Ley de Alquileres ordenó textualmente: “La fijación del alquiler básico o el alquiler razonable de un solar en el que estuviere enclavada una edificación perteneciente a dueño distinto al del solar se regirá por las normas fijadas por esta Ley para viviendas, o para edificaciones dedicadas a fines de comercio, negocio o industrias, según fuere el caso.”


E1 argumento durante la vista oral reveló que los aumentos resul-tantes de este cómputo son moderados y están muy lejos de abrumar a los arrendatarios. La interpretación aquí adoptada preserva suficiente discreción en el Administrador de la agencia para moderar el aumento de la renta dentro de un marco de razonabilidad que sirva al inquilino y al propietario.